PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/562,490
Filing Date: 28 Sep 2017
Appellant(s): Vezzani, Massimo



__________________
 Silvia Salvadori
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsch et al. (WO 2014/167051) hereafter Welsch refer to US 2016/0046819 and further in view of Berckmans et al. (US 2007/0055058) hereafter Berckmans and Dias et al. (NPL, Carbohydrate Polymers, V. 86, pp 185-191, 2011) hereafter Dias.
	Considering Claim 1, Welsch discloses a process for preparing a starch dispersion wherein the process involves combining a feed starch and an aqueous liquid to form a starch slurry which is combined with at least one degradation agent and subjected to a degradation treatment at a temperature from about 5° to about 25°C [0035] thereby encompassing the instant range and by utilizing a degradation agent [0005] such as hydrogen peroxide and/or a base and/or an acid for use in oxidative reduction [0037] and therefore discloses the oxidation of starch wherein the pH of the slurry is maintained within the range of about 1 to about 6 in the case of an acid or within the range of about 8 to about 14 in the case of a base [0041-0042].  The resulting 
	Welsch does not disclose that the ammonia is added as an aqueous solution however it would obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to add the ammonia which is normally a gas as an aqueous solution to insure that proper contact occurs with remaining hydrogen peroxide for neutralization as adding a liquid to a slurry would produce a homogeneous mixture.  It would also be obvious to the ordinary skilled artisan that as the starch is combined with an aqueous liquid that even gaseous ammonia would combine with this mixture thereby creating aqueous ammonia.
Aqueous ammonia is produced by dissolving pure ammonia in demineralised water. OCI Nitrogen produces aqueous ammonia in Geleen and Rotterdam (Europoort).
	Diaz discloses a study on the oxidation of starch utilizing hydrogen peroxide (Abstract) utilizing temperatures from 20° to 40°C (Table 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the oxidative reduction process of Welsch is indeed an oxidation process which can be performed at a temperature overlapping the instantly claimed range.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to add the ammonia of Welsch in the form of an aqueous solution as taught by Berckmans.  The ordinary skilled artisan would be motivated to do so to control or modify reaction conditions such as pH as taught by Berckmans [0027].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 2, the significance of Welsch, Diaz and Berckmans as applied to Claim 1 is explained above.
	Welsch discloses producing an oxidized starch as discussed above and also discloses a drying step to remove at least a portion of the aqueous liquid to produce a redispersible powder of starch particles [0070] and therefore a solid powder would be produced.  
Considering Claim 3, the significance of Welsch, Diaz and Berckmans as applied to Claim 1 is explained above.
Welsch discloses the use of starch derived from but not limited to corn, potato, tapioca, rice, wheat and barley [0014].
Considering Claim 4 and 6, the significance of Welsch, Diaz and Berckmans as applied to Claim 1 is explained above.
Welsch discloses that the degradation agent may be an oxidizing agent such as hydrogen peroxide present in a range of 0.0005 to about 30% based upon the weight of dry starch [0037] and [0043] thereby encompassing the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to arrive at the instantly claimed range through routine experimentation utilizing the range of Welsch as a guide.  The ordinary skilled artisan would have been motivated to determine the proper quantity of hydrogen peroxide to deliver to the process to minimize utilizing an excess.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 5 and 7, the significance of Welsch, Diaz and Berckmans as applied to Claim 1 is explained above.
Welsch discloses the use of ammonia as discussed above and the use of a temperature range of about 5° to about 25°C [0035].  As mentioned above, Welsch does not disclose utilizing aqueous ammonia as taught by Berckmans however as disclosed above, aqueous ammonia is formed by contacting water with ammonia gas.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that combining the gaseous ammonia with the aqueous starch mixture would form aqueous ammonia.  Additionally as both Welsch and Berckmans teach the use of ammonia to control reaction conditions 
Additionally, it is known by the ordinary skilled artisan that the amount of ammonia dissolved in water is temperature dependent with less ammonia being present at increasing temperatures making the ammonia content a result effective variable dependent upon temperature.
Like other gases, ammonia exhibits decreasing solubility in solvent liquids as the temperature of the solvent increases. Ammonia solutions decrease in density as the concentration of dissolved ammonia increases. At 15.6 °C (60.1 °F), the density of a saturated solution is 0.88 g/ml and contains 35.6% ammonia by mass, 308 grams of ammonia per litre of solution, and has a molarity of approximately 18 mol/L. At higher temperatures, the molarity of the saturated solution decreases and the density increases.[5] Upon warming saturated solutions, ammonia gas is released.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 8 and 35, the significance of Welsch, Diaz and Berckmans as applied to Claim 1 is explained above.
Welsch discloses a drying step wherein at least part of the aqueous portion is removed so that a dry powder may be obtained [0070] but does not disclose the moisture content of the dried powder.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed moisture level and to determine the appropriate moisture level though routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 9, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsch et al. (WO 2014/167051) hereafter Welsch refer to US 2016/0046819 and further in view of Berckmans et al. (US 2007/0055058) hereafter Berckmans, Dias et al. (NPL, Carbohydrate Polymers, V. 86, pp 185-191, 2011) hereafter Dias and Cerea (WO 2006/105957).
Considering Claims 9 and 19, Welsch discloses the use of a continuous high-shear mixer equipped with a rotor stator wherein the rotational speed being adjusted to the desired amount of shear and/or to form starch particles having the desired particle size [0063] wherein the high-shear mixer may be any suitable mixer known in the art such as an in-line high shear mixer or an ultra-high shear mixer [0067] with the starch mixture and the hydrogen peroxide being added together or separately and passed from a first mixer (reactor) wherein a first degradation step is performed at a temperature of from about 5° to about 25°C [0035] into a second mixer (reactor) [0068].  It would have 
Therefore Welsch discloses a series of in-line mixers (reactors) equipped with at least one opening for the introduction of starch and hydrogen peroxide (reagents) and an opening for discharging the product.  Welsch also discloses that the rotational speed is selected to obtain the desired particle size making the rotational speed a result effective variable determining the proper speed is within the skill of the ordinary artisan through routine experimentation.  The ordinary skilled artisan would be aware that a high-shear or ultrahigh-shear mixer would disperse the hydrogen peroxide in a highly turbulent fluid layer wherein the two would be kept in intimate contact.
Additionally, Welsch discloses a process for preparing a starch dispersion wherein the process involves combining a feed starch and an aqueous liquid to form a starch slurry which is combined with at least one degradation agent and subjected to a degradation treatment at a temperature from about 5° to about 25°C [0035] thereby encompassing the instant range and by utilizing a degradation agent [0005] such as hydrogen peroxide and/or a base and/or an acid for use in oxidative reduction [0037] and therefore discloses the oxidation of starch wherein the pH of the slurry is maintained within the range of about 1 to about 6 in the case of an acid or within the range of about 8 to about 14 in the case of a base [0041-0042].  The resulting dispersion resulting from the degradation treatment may be combined with ammonia as a neutralizing agent [0071] with the resulting modified starch being subjected to a drying step to form a re-dispersible powder [0070].

Berckmans discloses a method for modifying starch by combining the starch with reagents such as neutralizing agents and oxidants such as ammonia and hydrogen peroxide respectively as well as mineral acids wherein these reagents may be added in the form of a solution, powder or gas [0013] and [0030-0034] while controlling the pH [0027] wherein counter-current flow is utilized with reagents [0030].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to add the ammonia of Welsch in the form of an aqueous solution as taught by Berckmans.  The ordinary skilled artisan would be motivated to do so to control or modify reaction conditions such as pH as taught by Berckmans [0027].  It would also be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if Welsch was utilizing ammonia as a neutralizing agent that it would be added at the conclusion of the starch modification reaction or into the final reactor to allow the reaction to proceed to the desired extent.
Cerea discloses an in-line reactor equipped with a heating/cooling jacket for the continuous processing of starch and hydrogen peroxide in a turbo-reactor comprising a horizontal-axis cylindrical tubular body and a bladed rotor wherein the reactor comprises a rotor containing elements projecting therefrom to disperse a continuous flow of the meal (starch) into a meal particle flow wherein it is contacted with a continuous, finely divided flow of hydrogen peroxide wherein the combined flow is reacted against the inner wall of the turbo-reactor in a thin, dynamic and highly turbulent fluid layer (Fig. 1) 
Therefore, Welsch discloses two reactors in series of identical type with Cerea disclosing the internals and internal workings of the high-shear mixers disclosed by Welsch.  Welsch also discloses performing the degradation at a predetermined temperature being below the starch gel temperature [0063].  Welsch discloses a neutralizing step wherein ammonia is contacted with the starch/hydrogen peroxide [0071] as well as a drying step [0070] wherein Dias discloses drying the starch to about 12 % as discussed above thereby falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the two mixers of Welsch to perform the starch oxidation and neutralization of any excess hydrogen peroxide.  The ordinary skilled artisan would recognize that an aqueous hydrogen peroxide solution is acidic as Hydrogen peroxide is naturally acidic with a pH of about 4.5.  Therefore the ordinary skilled artisan would have been motivated to neutralize this acidity utilizing the ammonia of Welsch to permit handling of the oxidized starch and to terminate any reaction between the starch and the hydrogen peroxide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 14, the significance of Welsch, Berckmans and Cerea as applied to Claim 9 is explained above.

Cerea discloses elements projecting from a rotor in the shape of blades or beaters (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to equip the rotor of Welsch with the elements of Cerea for providing the high-shear required by Welsch.
Considering Claim 15, the significance of Welsch, Berckmans, Dias and Cerea as applied to Claim 9 is explained above.
Welsch discloses the use of hydrogen peroxide and ammonia to neutralize the mixture of oxidized starch and the excess hydrogen peroxide as discussed above.  The ordinary skilled artisan would recognize that hydrogen peroxide is acidic (Hydrogen peroxide is naturally acidic with a pH of about 4.5) and therefore a basic compound would be needed to perform the neutralizing.  The ordinary skilled artisan would also recognize that pure ammonia is a gas at room temperature (At room temperature of 25 degrees, ammonia is a gas).
As Welsch discloses the use of ammonia to neutralize the acidic hydrogen peroxide and the ordinary skilled artisan recognizes that ammonia is a gas at room temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide for the ammonia in an aqueous medium.  The ordinary skilled artisan would also recognize that aqueous ammonia has a limited solubility (At 15.6 °C (60.1 °F), the density of a saturated solution is 0.88 g/ml and contains 35.6% ammonia by mass) therefore determining the ammonia concentration in an aqueous medium would be determined based upon 
Welsch also discloses that hydrogen peroxide would be added such that from 0.0005% to about 30% by weight [0043] therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that determining a proper solution concentration would be within the skill of the ordinary artisan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the proper ammonia concentration, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). 
The artisan would have been motivated to determine the proper ammonia concentration by the reasoned explanation that the effective ammonia concentration is dependent on temperature and the ordinary skilled artisan would determine the amount of ammonia necessary for hydrogen peroxide neutralization through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Welsch, Berckmans, Dias and Cerea as applied to Claim 9 is explained above.

Welsch further discloses the use of ammonia as a neutralizing agent as discussed above therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the ratio between the starch and the amount of ammonia utilized would depend upon the amount of remaining hydrogen peroxide and therefore is a result effective variable which determining the amount needed is within the skill of the ordinary skilled artisan through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 19, the significance of Welsch, Berckmans, Dias and Cerea as applied to Claim 9 is explained above.
Welsch discloses a drying step wherein at least part of the aqueous portion is removed [0070] which would inherently encompass the instantly claimed range.
However alternately Dias discloses that an oxidized starch is dried thereby retaining only about 12 % moisture (section 2.3) thereby falling within the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
WITHDRAWN REJECTIONS
There are no withdrawn rejections.
(2) Response to Argument
The Appellant details the positions of the Office and the Appellant beginning on page 9.  Appellant begins their arguments on page 10 by citing the teachings of Berckmans however the Office points out that Welsch was the primary reference with Berckmans and Dias being supporting prior art.
Appellant also claims on at least pages 12 and 13 that the Office utilized impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Further, while hydrogen peroxide is one from a list of degradation agents in Welsch [0037], the fact remains that it would have been obvious to choose any degradation agent from the list, including hydrogen peroxide.  Absent evidence to the contrary.  Additionally, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious.  See Merck, 874 F.2d at 807; Susi, 440 F. 2d at 445; Kubin, 561 F.3d at 1359.
To these claims by the Appellant, the Office points out that Welsch discloses forming a starch slurry which is combined with a degradation agent and subjected to a degradation treatment [0005] (e.g. reduce or cleave) [0029] within a high-sheer mixer [0029] wherein the starch may comprise many examples [0014] contained within instant claim 3 and wherein the degradation agent may comprise an acid, a base, an oxidizing agent, an enzyme or combinations thereof with hydrogen peroxide identified as an oxidizing agent [0037].  
Welsch further discloses that the degradation is conducted at a first temperature which is 5° to 25°C below the gelation temperature of the particular starch wherein an 
Although Welsch is not explicit in excluding metal compounds neither are they included.  Therefore Welsch discloses the limitations of the instant claim except that Welsch does not explicitly disclose the degradation temperatures.
Diaz discloses a study on the oxidation of starch utilizing hydrogen peroxide at temperatures ranging from 20° to 40°C (Table 1) therefore it would have been obvious that Welsch discloses starch oxidation as taught by Diaz as both Diaz and Welsch utilize hydrogen peroxide while utilizing the temperature range of Diaz.  It is noted that Appellant merely points to Welsch’s working examples to support their position.  However, “applicant must look to the whole reference for what it teaches. Applicant In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, nowhere in Welsch excludes using the oxidation of starch utilizing hydrogen peroxide at temperatures ranging from 20° to 40°C, including the presently claimed, as suggested by Diaz.  Therefore, it is the Office’s position that it would have been obvious that Welsch discloses starch oxidation as taught by Diaz as both Diaz and Welsch utilize hydrogen peroxide while utilizing the temperature range of Diaz, absent evidence to the contrary.
Berckmans discloses a process of modifying starch wherein starch is combined with an oxidant or peroxide such as hydrogen peroxide and ammonia as a neutralizing agent [0013] and [0030]-[0034] either with or without a copper catalyst [0013].  The Appellant did not cite that Berckmans specifically identifies the use of hydrogen peroxide [0033].
As stated above, while hydrogen peroxide is one from a list of degradation agents in Welsch [0037], the fact remains that it would have been obvious to choose any degradation agent from the list, including hydrogen peroxide, absent evidence to the contrary.  Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious.  See Merck, 874 F.2d at 807; Susi, 440 F. 2d at 445; Kubin, 561 F.3d at 1359.  Further, as taken notice by Appellant, “peroxide such as hydrogen peroxide (with or without a catalyst such as copper)”, Bercksmans [0013], is a preferred embodiment.
Additionally, while hydrogen peroxide is one from a list of preferred reagents in Bercksmans [0013], the reagent can be added in the form of a solution (Bercksmans Merck, 874 F.2d at 807; Susi, 440 F. 2d at 445; Kubin, 561 F.3d at 1359.

Therefore it is the position of the Office that impermissible hindsight was not utilized as all the limitations of the instant claims were disclosed in the prior art.

Appellant provided no further arguments as to the rejection of claims 9, 14, 15, 18 and 19.  The Office points out that claim 9 does not possess the negative limitation of excluding any metal compounds as in claim 1.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DOUGLAS B CALL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                    
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires